F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                            JUL 6 1999
                               TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                              Clerk
 TERRY PATRICK BARR,
             Petitioner - Appellant,                    No. 99-1003
 v.                                                (D.C. No. 98-D-2071)
 RICHARD SOARES, Superintendant,                         (D. Colo.)
 Limon Correctional Facility;
 COLORADO DEPARTMENT OF
 CORRECTIONS; and ASSISTANT
 COLORADO ATTORNEY
 GENERAL, or attorney for
 respondents; additional respondent for
 the above respondents,
             Respondents - Appellees.


                          ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner is currently in the custody of the Colorado Department of

Corrections. For a period of time he was transferred under contract to three

different facilities in Texas and then returned to Colorado. He filed this pro se

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254, claiming that he

is illegally confined in Colorado. He asserts that he is entitled to be released

from custody because Colorado lost jurisdiction over him by illegally transferring

him to Texas prisons. Notwithstanding Petitioner’s failure to exhaust his state

remedies, the district court dismissed the petition on the merits and subsequently

denied Petitioner’s motion for rehearing and motion seeking relief from judgment.

The court also denied Petitioner’s application to proceed on appeal in forma

pauperis and his application for a certificate of appealability, both of which

Petitioner has now renewed in this court.

      To obtain a certificate of appealability, Petitioner must make a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Having

reviewed the briefs and the record, we conclude that Petitioner has failed to make

the requisite showing. Neither the United States Constitution nor any federal law

prohibits the transfer of an inmate from one state to another. See Olim v.

Wakinekona, 461 U.S. 238, 245-48 (1983). Nor has Colorado created any liberty

interest in remaining in a facility within Colorado. To the contrary, Colo. Rev.

Stat. § 17-1-105(1)(f) specifically provides that the Department of Corrections


                                         -2-
has “[t]he authority to enter into contracts and agreements with other

jurisdictions, including other states, the federal government, and political

subdivisions of this state, for the confinement and maintenance of offenders

sentenced to imprisonment by the courts of this state.” Nothing in the Western

Interstate Corrections Compact, Colo. Rev. Stat. §§ 24-60-801 through 24-60-805,

is to the contrary.

      For these reasons, as more fully set out in the district court’s Order of

Dismissal filed October 23, 1998, we deny Petitioner’s application for a

certificate of appealability and we dismiss the appeal. 1

      DENIED and DISMISSED.

                                                Entered for the Court



                                                Monroe G. McKay
                                                Circuit Judge




      1
          We grant the application to proceed on appeal in forma pauperis.

                                          -3-